Citation Nr: 0322847	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for periodontal disease for 
VA outpatient dental treatment eligibility.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that inter alia denied service connection 
for periodontal disease.  

In an August 2002 decision, the Board deferred this issue 
pending additional development. 

FINDING OF FACT

Chronic periodontal disease developed during active service. 


CONCLUSION OF LAW

The criteria for eligibility for VA outpatient dental 
treatment are met.  38 U.S.C.A. §§ 1110, 1712, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that an 
examination in September 1977 found no pertinent defect.  
During active service, the veteran was treated for excessive 
gum bleeding and periodontal disease.  In November 1989, she 
reported pain in her gums and an examination revealed an 
abscess associated with #2.  In January 1991, periodontal 
bone loss and recession at teeth 13-15 with excessive 
bleeding on probing and complaint of pain and sensitivity 
were noted.  

In May 1995, some tissue damaged by periodontal disease was 
removed by curettage.  A medical consent form reflects that 
the veteran was notified at that time that some bone from 
around the base of the teeth might also be removed during 
curettage.

During a pre-retirement examination in September 1997, the 
veteran checked "yes" to history of severe tooth or gum 
trouble and she reported severe gum disease with cleaning 
required every three months.  

In May 1998, the veteran filed an application for VA service 
connection, listing gum disease among others.  She reported 
that gum disease began in 1994 and had required cleaning 
every three months since that time. 

The veteran underwent a VA compensation and pension 
examination for dental and oral conditions in June 1998.  
During the examination, the veteran reported periodontal 
disease that needed cleaning every three months.  The 
examiner found no functional impairment or masticatory loss.  
The only missing tooth that had not been replaced was #19.  
The examiner noted bone loss due to periodontal disease but 
provided no specifics.  The diagnosis was periodontitis.   

In a decision issued in April 1999, the RO determined that 
the claim was not well grounded on the basis that the 
veteran's periodontal disease did not result in disability. 

In her timely April 2000 notice of disagreement, the veteran 
clarified that she sought eligibility for dental treatment 
only.  

In March 2001, the RO sent a VCAA letter to the veteran 
explaining that the claim would be reviewed and that the RO 
would attempt to obtain any additional medical evidence 
identified by the veteran.  

In a January 2002 rating decision, the RO denied service 
connection for periodontal disease on the basis that service 
connection was not available for periodontal disease.  

In August 2001, the RO sent a letter to the veteran notifying 
her of the provisions of the VCAA.

The most recent RO rating decision of record was issued in 
March 2002.  This decision reflects that service connection 
has been established for several disorders and that the 
combined service-connected disability rating was 70 percent.  

In June 2002, the RO issued an SOC addressing the denial of 
service connection for periodontal disease for compensation 
purposes.

As noted in the introduction, in August 2002, the Board 
deferred the issue pending additional development to be 
undertaken by the Board.  In August 2002, the Board requested 
from the Richmond VA Medical Center any VA medical 
administration service records including any determination of 
eligibility for VA dental treatment.  In response, the 
Richmond VA Medical Center supplied a copy of the June 1998 
dental and oral compensation and pension examination report, 
but no other record. 

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  By letter dated in 
August 2001, the RO notified the veteran that she should 
submit any supporting evidence or inform the RO of the 
location of that evidence and the RO would assist in 
obtaining it.  Moreover, the RO has attempted to obtain, and 
has associated with the claims file, all pertinent SMRs and 
VA medical records identified. 

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

During the appeal period, the Board undertook additional 
development of the claim pursuant to regulations that 
authorized the Board to take such action.  More recently, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The decision herein is based in part 
on evidence developed by the Board pursuant to the 
invalidated regulation; however, because the decision is 
favorable to the veteran, no unfair prejudice to her will 
result by the Board's adjudication prior to the issuance of 
another SSOC.

III.  Legal Analysis

Prior to June 8, 1999, VA regulations provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998); Simington v. 
West, 11 Vet. App. 41 (1998).  At the time the veteran 
submitted her dental claim, VA regulations also provided that 
the statutory presumption of soundness at the time of 
entrance into active service was applicable in cases of 
dental conditions not disabling to a compensable degree.  

Concerning the revisions to VA regulations, the reference in 
the prior version of 38 C.F.R. § 4.149, regarding the 
disabilities for which service connection was precluded, was 
eliminated; however, nearly identical language then appeared 
at 38 C.F.R. § 3.381(a).  See 64 Fed. Reg. at 30,393.  Under 
the VA regulations that became effective on June 8, 1999, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381 (2002).  

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
essentially the same as prior to the change with respect to 
gingivitis and periodontitis in that service connection for 
periodontal disease will be granted solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381 (2002); 64 Fed. Reg. 30392-30393 (June 8, 
1999).  The Board finds that the veteran is not adversely 
affected by adjudication of the periodontal disease issue 
without delay for further notice in this regard.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  No compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110, 1137 (West 2002); 38 C.F.R. § 3.303 
(2002).

In determining service connection for dental disability, the 
condition of the teeth and periodontal tissues at the time of 
entry will be considered.  38 C.F.R. § 3.381(c).  Acute 
periodontal disease will not be considered service-connected 
for treatment purposes.  38 C.F.R. § 3.381(e)(2) (2002).  

38 C.F.R. § 4.150 contains the rating schedule for dental and 
oral conditions.  Periodontal disease is not listed.  
38 C.F.R. § 4.150, Diagnostic Code 9913 applies to loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible and provides that the disability rating applies only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note 1 
(prior to and on June 8, 1999).  Therefore, although bone 
loss due to periodontal disease is mentioned in the veteran's 
medical records, it is not subject to compensation under 
Diagnostic Code 9913. 

In this case, the veteran has clearly indicated that she 
seeks service connection for periodontal disease solely for 
the purpose of establishing eligibility for VA dental 
treatment.  The record does not reflect that periodontal 
disease existed at the time of entry into active service or 
that the periodontal disease first noted during active 
service was merely an acute infection.  The SMRs contain 
frequent references to periodontal disease over time such 
that the Board may find that the disorder began during active 
service and is chronic.  Therefore, the regulatory 
requirements for establishing outpatient dental treatment 
eligibility have been met.  This decision does not address 
what treatment, if any, the veteran may be entitled to; that 
is a question to be addressed by a VA treatment facility to 
which the veteran has applied, and is subject to such 
limitations as may be found in 38 C.F.R. § 17.161 (2002). 

ORDER

Service connection for periodontal disease for the purpose of 
VA outpatient dental treatment eligibility is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

